FOURNET, Chief Justice.
We granted a writ of certiorari, 251 La. 56, 202 So.2d 660, on the application of the defendants, Houma Municipal Fire and Police Civil Service Board, hereinafter referred to as the Board, and the City of Houma, in order to review the judgment of the Court of Appeal for the First Circuit dismissing their appeal to that court from a judgment of the Seventeenth Judicial District Court reversing the action of the Board which had affirmed the dismissal of plaintiffs, Elias Trosclair and Bennie Bourg, and ordered their reinstatement to their prior positions as Fire Driver and Captain respectively, 200 So.2d 293.
In the opinion dismissing this appeal the Court of Appeal points out that since their holding in City of Baton Rouge v. Gourney, 160 So.2d 290, that the courts of appeal of this state were without appellate jurisdiction over decisions of the civil service board, the Third Circuit Court of Appeal held to the contrary in City of Lake Charles v. Lake Charles Fire Fighters Association, 183 So. 2d 451.1 It nevertheless followed its former decision. The primary reason for granting this writ was this conflict in the jurisprudence of the two courts of appeal on a question not yet decided by this court. Article 7, Section 11, Louisiana Constitution.
We think the ruling of the Court of Appeal dismissing the appeal is correct. As reflected hereinbelow the proceedings involving civil service employees are sui generis. Pettit v. Reitzell, 202 La, 12, 11 So.2d 13; State ex rel. Whitfield v. Municipal Fire and Police Civil Service Bd. of the City of Monroe, 211 La. 963, 31 So.2d 178. See also, 4 C.J.S. Appeal and Error § 49, p. 182, Shideler v. Martin, 192 Ind. 574, 136 N.E. *51, 137 N.E. 528; In re State ex rel. Employment Security Com’n., 234 N.C. 651, 68 S.E.2d 311; Bowen v. Department of Social Security, 14 Wash.2d 148, 127 P.2d 682.
When the people approved Act 302 of the legislature of 1952 in the general election in November of that year, the civil service system previously created by the legislature of Louisiana was incorporated into the constitution substantially as in existence at the time and added to Art. 14 under Section 15.1. In doing so the classified civil service was created embracing regularly paid fire and police departments and established the tenure of these employees during good behavior subject to discipline and removal for the causes enumerated in the constitution and then only by furnishing a statement in writing of the action and complete reasons therefor to the employee and the municipal fire and police civil service board, created (paragraph 6) for the purpose of carrying out the objects and purpose of the civil service act, (paragraph 7) including the conduction of hearings and investigation when demanded in writing by an employee claiming he has been discharged or disciplined without just cause within 15 days from the disciplinary action. In addition to outlining the procedure to be followed by the board in these proceedings, it is provided that in event of an adverse ruling by the board either the employee or the appointing authority may appeal therefrom to the designated court (which according to R.S. 33:2501 is “the court of original and unlimited jurisdiction in civil suits of the parish where the board is domiciled”) upon serving the board, within thirty days after entry of its decision, a written notice of appeal, stating the grounds thereof and demanding that a certified transcript of the record or written findings of fact with all papers on file with the board relating thereto be filed with the court. This appeal, however, is limited “to the determination of whether the decision made by the board was made in good faith for cause.” (paragraph 31) In conclusion the provisions are deemed self-executing and self-operative and the officials designated are authorized to carry the same into effect, (paragraph 39.)
Thus, it may be seen the right of appeal to the courts of appeal under Article 7, Section 29 of the Louisiana Constitution which extends to “all civil and probate matters of which the district courts throughout the state have exclusive original jurisdiction” except those cases of which the Supreme Court is given appellate jurisdiction cannot apply in this case, for in civil service cases the district court is only granted a limited jurisdiction which are not initiated by petition and citation and, as stated above, are limited to a review of the action of the Board on the record as made up there whether the disciplinary action or removal *7was in good faith and for just cause. (Emphasis added.)
For the reasons assigned the judgment of the Court of Appeal for the First Circuit is reinstated and made the final judgment of this court.

. The Third Circuit Court of Appeal took cognisance of the Gourney case but felt that the decision was in conflict with the holding of this court in Houeye v. St. Helena Parish School Board, 220 La. 252, 56 So.2d 413. A mere perusal Of that case discloses that it is inapposite from a factual as well as a legal standpoint.